DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 12-29-2021 is acknowledged.
	Claims included in the prosecution are 7-9.
	The following are the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2012/0058178).
	Kikuchi teaches encapsulation of eribulin mesylate in liposomes for the treatment of anti-tumor and anti-mitotic action and the treatment of several cancers; according to Kikuchi liposomes entrap the active compound with high efficiency and secure stable 
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that the working examples of the present application demonstrate that the claimed invention has remarkable effects that cannot be predicted from Kikuchi. Applicant points out to Tables 4 and 5 and the figures on pages 3 and 4 of applicant’s response) in support which apparently show that both E 7389 and E7389-LP have a statistically significantly improved effect against all types of tumors as compared to vehicle; according to applicant, E7389-LP however was found to have a statistically significantly improved effect against only specific types of tumors as compared to E7389 and this clearly establishes that although eribulin was found to be generally effective in the treatment of tumors, the incorporation of eribulin into a liposome did not result in an improved anti-tumor effect for all types of cancers. .Further according to applicant ‘stomach cancer’ stands apart from other cancers with regard to liposomal eribulin effect.
	These arguments are not persuasive. First of all, it is unclear from the tables as to how many values were used to evaluate the significance levels and whether the values are from different human xenografts or from the same xenografts. It is also .
2.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/208774 of record in combination Kikuchi or vice versa, optionally in further view of Szoka (US 2002/0131995).
WO teaches the treatment of gastric cancer using eribulin mesylate (Abstract, pages 3, 8, 16 and claims 7 and 8).
	What is lacking in WO is the teaching of liposomes for the delivery of eribulin.
	Kikuchi teaches encapsulation of eribulin mesylate in liposomes for the treatment of anti-tumor and anti-mitotic action and the treatment of several cancers; according to Kikuchi liposomes entrap the active compound with high efficiency and secure stable 
	Szoka teaches that liposomes have been in use in cancer treatment for than two decades to deliver a number of anticancer agents resulting in an improved therapeutic index owing to reduced toxicity to normal tissues (Abstract and 0006).
 	It would have been obvious to one of ordinary skill in the art to encapsulate eribulin mesylate for the treatment of pancreatic and stomach cancers taught by WO 2014 in liposomes to obtain a sustained release of eribulin mesylate with a reasonable expectation of success because encapsulation of eribulin mesylate in liposomes for the treatment of cancers as taught by Kikuchi and because liposomes are sustained release vehicles with reduced toxicity to normal tissues as also taught by Szoka. Alternately, it would have been obvious to one of ordinary skill in the art to use the liposomal composition of Kikuchi to treat cancers of stomach and pancreas with a reasonable expectation of success since WO teaches that eribulin mesylate is effective against stomach and pancreatic cancers.
Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Kikuchi and the values in Tables 4 and 5 and the figures. Applicant argues that WO 
. Applicant points out to the results in Table 4 and Figure 1 C and argues that a comparison of free eribulin and a liposomal composition containing eribulin against several types of cancers in vivo showed that liposomal eribulin exhibited significantly enhanced anti-tumor activity compared to free eribulin against stomach cancer and free eribulin did not exhibit such a significantly enhanced tumor reduction and also incorporation of eribulin in liposomes does not result in an improved anti-tumor effect for all types of cancers and in vivo stomach cancer model stands apart from all of the other cancer types tested. These arguments and instant claims not reciting the protocol of administration have been addressed before.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 11,083,705 in view of WO 2014/208774 of record cited above. 
Claims in said patent are drawn to a method of treating breast cancer, colorectal cancer and kidney cancer using liposomal eribulin, but not stomach cancer.
The teachings of WO which teaches the effectiveness of eribulin mesylate against stomach cancer have been discussed above.
It would have been obvious to one of ordinary skill in the art to use liposomal eribulin against stomach cancer would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since WO teaches that eribulin mesylate is effective in treating stomach cancer.
Applicant argues that the inventors of present application surprisingly found that a liposome comprising eribulin mesylate is much more effective for the treatment of stomach cancer than other cancers and that a liposome comprising eribulin mesylate shows an effect which is superior than that observed in the other cancers. These surprising results argued have been addressed above. Furthermore, instant claim 7 recites eribulin or salt thereof and not eribulin mesylate.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612